DISMISS and Opinion Filed August 22, 2019




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00370-CV

   ONE THOUSAND ONE HUNDRED SIXTY-SEVEN DOLLARS AND FORTY-ONE
                   CENTS (1,167.41), ET AL., Appellant
                                   V.
                    THE STATE OF TEXAS, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-05623

                            MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated July 10, 2019, we notified

appellant the time for filing her brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed her brief nor has she corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).


                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE
190370F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 ONE THOUSAND ONE HUNDRED                           On Appeal from the 162nd Judicial District
 SIXTY-SEVEN DOLLARS AND FORTY-                     Court, Dallas County, Texas
 ONE CENTS (1,167.41), ET AL.,                      Trial Court Cause No. DC-17-05623.
 Appellant                                          Opinion delivered by Chief Justice Burns,
                                                    Justices Whitehill and Molberg
 No. 05-19-00370-CV         V.                      participating.

 THE STATE OF TEXAS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee the State of Texas recover its costs, if any, of this appeal
from appellant Tabrina Manning.


Judgment entered August 22, 2019




                                              –2–